798 F.2d 469
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Horace JONES, Petitioner-Appellant,v.Herman DAVIS, Warden, Respondent-Appellee.
No. 84-5850.
United States Court of Appeals, Sixth Circuit.
June 16, 1986.

Before MARTIN and GUY, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In this action for habeas corpus relief under 28 U.S.C. Sec. 2254, petitioner challenges the constitutionality of a Tennessee state conviction for first-degree murder.  The district court sua sponte dismissed this cause as being frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed the issuance of a certificate of probable cause by this court.  On appeal, the parties have briefed the issues, the petitioner proceeding without benefit of counsel.


3
Although petitions of this nature are to be indulgently reviewed we agree with the trial judge that in this case the petitioner has raised no constitutional issues which are not frivolous and seeks to have the federal court merely review the decision of the Tennessee state courts.  The federal courts, in reviewing habeas petitions, do not sit as super state supreme courts.  Wilson v. McMacken, 786 F.2d 216, 221 (6th Cir.1986).


4
For these reasons, it is ORDERED that the district court's judgment be affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.